                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

ROBERT LIBBEY,

           Plaintiff,

v.                                  Case No:   2:18-cv-466-FtM-29CM

MICHAEL KOSTERLITZ,

           Defendant.


                             OPINION AND ORDER

     This matter came before the Court on an Order directing

defendant to provide more information concerning the propriety of

removal (Doc. #3) filed on June 4, 2018.               On June 9, 2018,

defendant Michael Kosterlitz filed a Brief in Response to Court

Order. (Doc. #6.)        For the reasons set forth herein, the Court

remands the matter to state court.

                                     I.

     On   March    9,   2018,   plaintiff   Robert   Libbey   (“Libbey”   or

“plaintiff”)      brought   this   action   against    defendant   Michael

Kosterlitz (“Kosterlitz” or “defendant”) in the Circuit Court for

the Twentieth Judicial Circuit in and for Lee County, Florida.

(Doc. #2.)     Plaintiff’s Complaint seeks a declaratory judgment

pursuant to Chapter 86 of the Florida Statutes that the title to

the TRT Catamaran, Florida #FL3678RL, V.I.N. X0WGOOO3F898 (“the

vessel”) is good and that he is the sole owner.         (Id.)   Within the
Complaint it is alleged that plaintiff and defendant entered into

an agreement for the purchase of the vessel, but despite plaintiff

satisfying his obligations pursuant to the agreement, Kosterlitz

failed to provide the original title to plaintiff. (Id.)               As a

result, plaintiff alleges that he had to take certain additional

steps to obtain title, and now requests the Court to declare his

title good and that he is the sole owner of the vessel.          (Id.)

     On June 1, 2018, Kosterlitz removed the matter to the United

States District Court for the Middle District of Florida, Tampa

Division, pursuant to 28 U.S.C. § 1333 and 1441(a).            (Doc. #1.)

The Notice of Removal states that it “is a civil action involving

an action to try title with respect to a vessel and to obtain

possession of a vessel, and is therefore subject to the original

jurisdiction of this Court pursuant to the Supplemental Rules for

Admiralty or Maritime claims and Rule D.” (Id. at 2.)

     On June 4, 2018, Judge Covington, noting that the notice of

removal does not claim federal question jurisdiction pursuant to

28 U.S.C. § 1331 and the civil cover sheet acknowledges that

Kosterlitz and Libbey are both citizens of the same state, directed

Kosterlitz to provide more information concerning the propriety of

removal. (Doc. #3.)     On June 9, 2018, Kosterlitz filed a Brief in

Response   to   Court   Order   Requiring   Defendant   to   Provide   More

Information Concerning Propriety of Removal. (Doc. #6.)




                                   - 2 -
       In defendant’s brief, defendant asserts the following reasons

that removal of the action is appropriate:             (1) the complaint

seeks a Florida statutory remedy for title to the vessel, (2)

federal courts have exclusive jurisdiction to try title with

respect to vessels and to obtain possession of vessels, (3) the

complaint does not seek any in personam relief from Kosterlitz,

(4) the complaint does not allege a general maritime claim, and

(5) state circuit courts do not have subject matter jurisdiction

to try titles to vessels. (Id. at 1.)        On July 3, 2018, the matter

was transferred from the Tampa Division to the Fort Myers Division.

(Doc. #9.)

                                     II.

       Section 1333 grants the federal district courts “original

jurisdiction, exclusive of the courts of the States, of: (1) Any

civil case of admiralty or maritime jurisdiction, savings to

suitors in all cases all other remedies to which they are otherwise

entitled.”      28 U.S.C. § 1333(1).     This provision provides federal

courts with original jurisdiction over some admiralty matters, and

also   grants    state   courts    concurrent   jurisdiction     over   other

admiralty matters.

       Admiralty    jurisdiction    is   exclusive   only   as   to   in   rem

proceedings.       Madruga v. Superior Ct. of the State of Cal. in and

for San Diego County, 346 U.S. 556, 560 (1954).         Therefore, if the

suit is in rem, the plaintiff may only bring it in federal court.



                                    - 3 -
However, pursuant to the “savings to suitors” provision, if the

admiralty suit is in personam, the plaintiff has an option to bring

the    matter       in   state     court   or   in   federal   court,    which       have

concurrent jurisdiction over in personam admiralty matters. See

Diesel “Repower”, Inc. v. Islander Invs. Ltd., 271 F.3d 1318, 1322

(11th Cir. 2001) (“The savings to suitors clause allows an in

personam action, whether the action is instituted in a state court

or in a federal court under diversity jurisdiction or in a federal

court       under    maritime      jurisdiction.”).        Unless     there     is    an

independent         basis    for    federal     jurisdiction,    an     in    personam

admiralty matter initially brought in state court cannot be removed

to federal court.           See Morris v. Princess Cruises, Inc., 236 F.3d

1061, 1069 (9th Cir. 2001) (“Courts have held that saving clause

claims brought in state court are not removable under 28 U.S.C. §

1441 absent some other jurisdictional basis, such as diversity or

federal question jurisdiction.”).               Therefore, removal in admiralty

cases depends upon whether there is exclusive in rem admiralty

jurisdiction.

       The water can become murky, however, when discerning between

in    rem    and    in   personam     proceedings.       The   Supreme       Court,   in

attempting to differentiate between matters in rem and in personam,

stated the following:

              The distinguishing and characteristic feature
              of . . . [an in rem] suit is that the vessel
              or thing proceeded against is itself seized



                                           - 4 -
           and impleaded as the defendant, and is judged
           and sentenced accordingly.       It is this
           dominion of the suit in admiralty over the
           vessel or thing itself which gives to the
           title made under its decrees validity against
           all the world.    By the common law process,
           whether of mesne attachment or execution,
           property is reached only through a personal
           defendant, and then only to the extent of his
           title.    Under a sale, therefore, upon a
           judgment in a common law proceeding the title
           acquired can never be better than that
           possessed by the personal defendant.    It is
           his title, and not the property itself, which
           is sold.

The Moses Taylor, 71 U.S. 411, 427 (1866); see also Madruga, 346

U.S. at 560 (“Admiralty's jurisdiction is ‘exclusive’ only as to

those maritime causes of action begun and carried on as proceedings

in rem, that is, where a vessel or thing is itself treated as the

offender and made the defendant by name or description in order to

enforce a lien.” (citation omitted)).

     Rule D of the Supplemental Rules for Admiralty or Maritime

Claims   provides   admiralty   jurisdiction    for    “all   actions   for

possession, partition, and to try title maintainable according to

the course of the admiralty practice with respect to a vessel.”

Rule D of the Supplemental Rules for Admiralty or Maritime Claims.

Suits to try title, known as petitory actions, are “suits in which

it is sought to try the title to a ship independently of any

possession of the vessel.”      Thypin Steel Co. v. Asoma Corp., 215

F.3d 273, 282 n.7 (2d Cir. 2000) (citation omitted).          In contrast,

possessory   actions   are   “actions   to   recover   vessels   or   other



                                 - 5 -
property to which an owner, seaman or lienor is of right entitled.”

Id.

      Defendant   asserts   that   plaintiff   is   bringing   a   petitory

action within the exclusive admiralty jurisdiction of this Court,

and therefore removal is proper. (Doc. #6.)          However, to bring a

petitory or possessory action invoking the remedies set forth in

Supplemental Rules for Admiralty or Maritime Claims Rule D, there

must be a “maritime question.”       J.A.R., Inc. v. M/V Lady Lucille,

963 F.2d 96, 99 n.4 (5th Cir. 1992) (noting that the right to bring

a possessory or petitory suit requires “the existence of a maritime

question” (quoting Silver v. The Sloop Silver Cloud, 259 F. Supp.

187, 191 (S.D.N.Y. 1966)).     “[A] contract for the sale of a ship

is not a maritime contract.”       Richard Bertram & Co. v. Yacht Wanda,

447 F.2d 966, 967 (5th Cir. 1971). 1       “A maritime contract is one

which concerns transportation by sea, relates to navigable waters

and concerns maritime employment.” Id.          Therefore, despite the

title affixed to the claim, “admiralty will not entertain suits

where the substantive rights of the parties flow from a contract

to sell or construct a vessel.”        Jones v. One Fifty Foot Gulfstar



      1“[D]ecisions of the United States Court of Appeals for
the Fifth Circuit (the ‘former Fifth’ or the ‘old Fifth’), as that
court existed on September 30, 1981, handed down by that court
prior to the close of business on that date, shall be binding as
precedent in the Eleventh Circuit, for this court, the district
courts, and the bankruptcy courts in the circuit.” Bonner v. City
of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981).



                                   - 6 -
Motor Sailing Yacht, Hull No. 1, 625 F.2d 44, 47 (5th Cir. 1980);

see also Yacht Wanda, 447 F.2d at 967-68 (“[W]hether this suit is

viewed as one to enforce a security interest or mortgage on a

vessel, a suit to try or quiet title, a suit for breach of a

contract of sale, or a suit upon a contract to construct a vessel,

it is not within the admiralty jurisdiction of this Court.”).

     The   Court   finds   that    although    plaintiff     requests   a

declaration that plaintiff has good and sufficient title and is

the sole owner of the vessel, the underlying issues surround (1)

the vessel’s purchase agreement between plaintiff and defendant

and (2) the allegations that upon purchase, defendant failed to

give plaintiff the original title, forcing plaintiff to take

additional steps to obtain legal title. (Doc. #2.)         To provide the

relief that plaintiff requests, the Court would be required to

determine if, how, and when title transferred from defendant to

plaintiff under the purchase agreement.       The Court finds that this

is not within the maritime jurisdiction of the Court, and defendant

has not established that there is a separate independent basis for

subject matter jurisdiction.

     Similar reasoning was discussed by the Fifth Circuit:

           The only reason title over The Lady Lucille is
           at issue is that her purchaser and her builder
           are arguing over the terms of their contract.
           Interpretation of that contract will determine
           who rightfully holds permanent title. The fact
           that the parties have contractually agreed to
           pluck off the petals of this dispute and sort



                                  - 7 -
            through them in arbitration does not change
            the identity of this action—that is, it does
            not transform a contract dispute into a
            maritime action. Characterizing the dispute
            before us as a “petitory” action for title
            apart from the underlying contract dispute so
            that it can become “maritime” and bestow
            jurisdiction upon this court to determine who
            holds title while arbitration is in progress
            is, to say the least, grasping.

M/V Lady Lucille, 963 F.2d at 99; see also Chaney v. M/Y GODSPEED,

2011 WL 13217279, *2 (S.D. Fla. May 19, 2011) (“Count I of the

Complaint only seeks to try title of M/Y Godspeed, which is based

upon   a   contract   that    has   no   bearing    on   anything   related   to

admiralty except that M/Y Godspeed is a vessel.                That alone does

not    invoke   admiralty    jurisdiction.         Consequently,    Chaney    has

failed     to   demonstrate     that     this   Court    has   subject   matter

jurisdiction as to Count I.” (citation omitted)).

       Further, the state court matter (which has since been removed)

was brought against Michael Kosterlitz, and not against the vessel

at issue.       (Doc. #2.) Therefore, pursuant to The Moses Taylor,

this leans toward the matter being deemed in personam, and within

the savings to suitors clause or general common law, neither of

which can be removed absent an independent basis of federal subject

matter jurisdiction.         The Court acknowledges that if a matter is

subject to exclusive admiralty jurisdiction, how the plaintiff

frames the claim is not necessarily controlling.               See Fed. R. Civ.

P. 9(h) (providing that a claim cognizable only in the admiralty




                                       - 8 -
or   maritime     jurisdiction     is   an    admiralty    or   maritime   claim,

“whether or not so designated”).             Here, however, plaintiff has not

named    the    vessel    nor   asserted     a   claim   subject   to   exclusive

admiralty jurisdiction of this Court.

      The Court finds that defendant has not established that this

matter     is    within    the    exclusive       admiralty     subject    matter

jurisdiction of this Court, and remands the matter to state court.

      Accordingly, it is hereby

      ORDERED:

      1.       Upon review of the defendant’s Response (Doc. #6), the

Court finds that it is without subject matter jurisdiction over

the matter and remands the matter to state court.

      2.       The Clerk is directed to remand the case to the Circuit

Court of the Twentieth Judicial Circuit, in and for Lee County,

Florida, and to transmit a certified copy of this Opinion and Order

to the Clerk of that Court.

      3.       The Clerk is further directed to terminate all pending

motions and deadlines, and to close the case.

      DONE and ORDERED at Fort Myers, Florida, this 30th day of

October, 2018.




Copies:
Counsel of Record



                                        - 9 -
